Fourth Court of Appeals
                                 San Antonio, Texas
                                        April 13, 2018

                                    No. 04-17-00718-CV

                    IN THE ESTATE OF AMINTA PEREZ-MUZZA,

                  From the County Court at Law No 2, Webb County, Texas
                           Trial Court No. 2007-PB-7000089-L2
                      The Honorable Victor Villarreal, Judge Presiding


                                       ORDER

       Appellee’s motion to dismiss for want of jurisdiction is DENIED.



It is so ORDERED on this 13th day of April, 2018.


                                                          PER CURIAM

ATTESTED TO: __________________________
             Keith E. Hottle
             Clerk of Court